 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11
     GUADALUPE LOPEZ.,                       ) Case No.: EDCV 19-00006-CJC (KKx)
                                             )
12                                           )
                  Plaintiff,                 )
13                                           )
                                             )
14   v.                                      ) ORDER DENYING MOTION TO
                                             ) REMAND [Dkt. 10]
15
     CHARTER COMMUNICATIONS,                 )
                                             )
16   INC., and DOES 1 through 50, inclusive, )
                                             )
17
                  Defendants.                )
                                             )
18                                           )
                                             )
19

20

21   I. INTRODUCTION AND BACKGROUND
22

23         Plaintiff Guadalupe Lopez filed this disability discrimination and wrongful
24   termination action against Defendant Charter Communications, Inc. (“Charter”)1 in San
25   Bernardino County Court on August 3, 2018. (Dkt. 1 Ex. 1 [Complaint, hereinafter
26

27
     1
      Plaintiff’s Complaint also named Time Warner Cable Services LLC, TWC Administration LLC, Time
28   Warner Cable Shared Services, and Time Warner NY Cable LLC as defendants. (See Compl.) These
     entities were dismissed on November 6, 2018. (Dkt. 1 [Notice of Removal] Ex. 3.)
                                                   -1-
 1   “Compl.”].) Plaintiff alleges that after she was injured on the job, Charter repeatedly
 2   failed to accommodate her work restrictions and ultimately terminated her employment
 3   on or around January 25, 2017. (Id. ¶¶ 14, 36–37.) Based on this conduct, she asserts
 4   five claims for various violations of California’s Fair Employment and Housing Act
 5   (“FEHA”), one claim for wrongful termination in violation of public policy, and one
 6   claim for failure to provide an accurate wage statement under California Labor Code
 7   § 226(a). As relief, she seeks “general and special damages” arising under FEHA and the
 8   California Labor Code, including lost wages, lost benefits, emotional distress damages,
 9   attorneys’ fees, and punitive damages. (See id. at 21 [Prayer for Relief] ¶¶ 1–16.) At no
10   point does Plaintiff’s Complaint specify the amount of damages she seeks. (See
11   generally id.)
12

13         Plaintiff served Charter with the Complaint on September 26, 2018. (Dkt. 10-1
14   [Declaration of Kimberly Whang, hereinafter “Whang Decl.”] ¶ 3; id. Ex. B.) Charter
15   filed and served its Answer, as well as several discovery requests, on October 31, 2018.
16   (Whang Decl. ¶ 5.) Plaintiff served her responses to those discovery requests on
17   December 19, 2018. (Id.) In her responses, Plaintiff disclosed that the amount of
18   damages she seeks far exceed $75,000. (See generally Dkt. 1 [Notice of Removal].) On
19   January 2, 2019, ninety-eight days after service of the Complaint and two weeks after
20   receiving Plaintiff’s responses, Charter removed the case to this Court pursuant to
21   diversity jurisdiction. (See id.; Whang Decl. ¶ 6.) Charter claimed that the removal was
22   proper because it occurred within 30 days of its receipt of Plaintiff’s discovery responses
23   that disclosed the amount in controversy. (See id.)
24

25         Before the Court is Plaintiff’s motion to remand the case back to state court. (Dkt.
26   10 [hereinafter “Mot.”].) Plaintiff argues that Charter’s removal was improper because it
27

28

                                                 -2-
 1   did not occur within 30 days of service of the Complaint. For the following reasons,
 2   Plaintiff’s motion is DENIED.2
 3

 4   II. LEGAL STANDARD
 5

 6          A civil action brought in state court, but over which a federal court may exercise
 7   original jurisdiction, may be removed by the defendant to a federal district court. 28
 8   U.S.C. § 1441(a). “A suit may be removed to federal court under 28 U.S.C.
 9   § 1441(a) only if it could have been brought there originally.” Sullivan v. First Affiliated
10   Sec., Inc., 813 F.2d 1368, 1371 (9th Cir. 1987); Infuturia Global Ltd. v. Sequus Pharm.,
11   Inc., 631 F.3d 1133, 1135 n. 1 (9th Cir. 2011) (“[A] federal court must have both removal
12   and subject matter jurisdiction to hear a case removed from state court.”). The burden of
13   establishing subject matter jurisdiction falls on the defendant, and the removal statute is
14   strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566
15   (9th Cir. 1992) (“Federal jurisdiction must be rejected if there is any doubt as to the right
16   of removal in the first instance.”).
17

18   III. ANALYSIS
19

20          Plaintiff does not dispute that diversity jurisdiction exists: the parties are diverse
21   and the amount in controversy exceeds $75,000. (Mot. at 7.) Rather, Plaintiff contends
22   that Charter’s removal was untimely because the 30-day removal period began running
23   on September 26, 2018, when Plaintiff served Charter with the Complaint. (See
24   generally id.) According to Plaintiff, Charter could readily ascertain from the face of the
25   Complaint that the amount in controversy exceeds $75,000.
26

27
     2
      Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for March 4, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -3-
 1         Untimely removal is a procedural defect that may defeat removal if properly raised
 2   by the party seeking remand. Smith v. Mylan Inc., 761 F.3d 1042, 1045 (9th Cir. 2014).
 3   The time period to file a notice of removal is governed by 28 U.S.C. § 1446(b).
 4   Under § 1446(b), a defendant must remove an action within thirty days if the case stated
 5   by the initial pleading is “removable on its face.” Carvalho v. Equifax Info. Servs.,
 6   LLC, 629 F.3d 876, 885 (9th Cir. 2010). If the basis for removal is not apparent from the
 7   face of the complaint, a 30-day removal period is triggered upon receipt of a paper from
 8   which “it may first be ascertained that the case is one which is or has become
 9   removable.” 28 U.S.C. § 1446(b)(3). A pleading need not identify a specific amount in
10   controversy to trigger the 30-day removal period. See Kroske v. U.S. Bank Corp., 432
11   F.3d 976, 980 (9th Cir. 2005); Rodriguez v. Boeing Co., 2014 WL 3818108, at *5 (C.D.
12   Cal. Aug. 1, 2014). Rather, “the time for removal commences when the defendant is able
13   to intelligently ascertain that plaintiff's claim exceeds $75,000.” Rodriguez, 2014 WL
14   3818108, at *4; see also Mendoza v. Am. Airlines, Inc., 2010 WL 5376375, at *2 (C.D.
15   Cal. Dec. 22, 2010) (same).
16

17         Charter asserts that the Complaint was too indeterminate for it to “intelligently
18   ascertain” that Plaintiff’s claimed damages exceed $75,000. According to Charter, it
19   could not determine that the jurisdictional amount in controversy was met until it
20   received Plaintiff’s responses to discovery requests. The Court agrees. A defendant does
21   not have a duty to inquire as to removability “if the initial pleading . . . is ‘indeterminate
22   with respect to removability.” See Roth v. CHA Hollywood Med. Ctr., 720 F.3d 1121,
23   1126 (9th Cir. 2013); Kenny v. Wal-Mart Stores, Inc., 881 F.3d 786, 791 (9th Cir. 2018).
24   Here, Plaintiff’s Complaint seeks “general and special damages,” which Plaintiff
25   identifies as including lost wages and benefits, emotional distress damages, attorneys’
26   fees, and punitive damages. While Plaintiff is not required to specify a dollar amount for
27   any of her requested damages, Plaintiff’s Complaint contains no information to put
28

                                                   -4-
 1   Defendants on notice that the amount in controversy exceeds $75,000. See Asrat v. CVS
 2   Pharmacy, Inc., 2017 WL 3461286, at *1–2 (C.D. Cal. Aug. 11, 2017).
 3

 4         Plaintiff claims that her status as a “long-time employee” of Charter should have
 5   allowed it to intelligently ascertain that her damages exceed the jurisdictional amount.
 6   But at the time of her alleged termination on January 25, 2017, Plaintiff’s annual salary
 7   was $36,738. (Dkt. 11 [Charter’s Opp’n] at 16.) Based on Plaintiff’s own calculation,
 8   her lost wages amount to $39,564. (Id.) Plaintiff has not pointed to any circumstances or
 9   facts suggesting Charter could determine the amount of damages Plaintiff sought beyond
10   those wages, let alone that they together exceed $75,000.
11

12         Further, the Ninth Circuit has repeatedly held that a defendant is not under any
13   obligation to conduct an investigation to determine whether a plaintiff’s case is
14   removable. See, e.g., Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1139,
15   1141 (9th Cir. 2013) (holding that defendant is under no obligation to “supply
16   information” which a plaintiff could have included or to otherwise investigate
17   jurisdictional facts). Indeed, district courts routinely deny motions to remand in the
18   employment context where a defendant would have to speculate regarding the amount in
19   controversy. See Asrat, 2017 WL 3461286, at *1–2 (holding that plaintiff’s complaint
20   was “indeterminate” regarding the amount in controversy where it failed to contain any
21   monetary figures); Lyons v. Gideon Toal Mgmt. Serv., 2010 WL 11512224, at *1–4 (C.D.
22   Cal. Apr. 12, 2010) (rejecting plaintiff’s argument that the defendant “could have
23   determined that the amount in controversy exceeded $75,000 simply by looking at the
24   causes of action, and the relief requested”). Holding otherwise would engender pleading
25   gamesmanship whereby plaintiffs disguise their damages to avoid removal to federal
26   court. See Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 697 (9th Cir. 2005).
27

28

                                                  -5-
 1         Because it is unclear from the face of Plaintiff’s Complaint that diversity
 2   jurisdiction exists, the 30-day period for removal did not begin to run until Charter
 3   received Plaintiff’s discovery responses on December 19, 2018. Given that Charter filed
 4   its notice of removal two weeks later on January 2, 2019, its removal was timely under 28
 5   U.S.C. § 1446(b).
 6

 7   IV. CONCLUSION
 8

 9         For the foregoing reasons, Plaintiff’s motion to remand is DENIED.
10

11

12         DATED:        February 21, 2019
13                                                 __________________________________
14                                                       CORMAC J. CARNEY
15                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -6-
